Citation Nr: 1747265	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-36 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1959 to January 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in 2014 that resulted in an unfavorable medical opinion regarding the etiology of his bilateral hearing loss.  See C&P Exam received June 2015.

The Veteran thereafter submitted private medical opinions that indicate the Veteran's current hearing loss may be related to his service.  See Medical Treatment Record - Non-Government Facility received December 2014 and April 2016.

In light of the November 2014 opinion, the RO obtained an addendum opinion in June 2015.

The Board finds that the VA opinions are inadequate and the private medical opinions are too speculative to decide the claim.  With regard to the VA opinions, the Veteran's service entrance examination does not contain audiological findings and only indicate a whispered voice test was administered.  See page 3 of STR - Medical.  His service treatment records, however, also contain an audiological test that appears to be dated in February 1959, which is when the Veteran entered service.  See page 12 of STR - Medical.  It appears neither audiologists considered this record when formulating their opinions.  Consequently, another opinion is needed. 

The Board also notes that the only treatment record submitted in support of his claim is a November 2014 private audiology evaluation.  See Medical Treatment Record - Non-Government Facility.  Since the matter is being remanded, the Veteran should be asked to identify any treatment records or evaluations he has received for his hearing since service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA treatment records and evaluations for his hearing loss that he has received since he separated from service.  Obtain copies of all records identified using appropriate releases when needed.

2.  After the above action is completed, provide a VA audiologist with access to the Veteran's electronic file and LCM Documents so that he or she may review the records in their entirety.  Based on the records, the audiologist is asked to respond to the following:

a) Interpret the audiology findings dated February 1959 in the Veteran's service treatment records.  See page 12 of STR - Medical.  

b) Is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to his service?

c) A complete rationale for all conclusions expressed should be set forth in the report of examination with references to evidence in the record as needed.  In rendering an opinion, the clinician must discuss the private medical opinions and whether there was a significant shift in the level of hearing during service.  The clinician is also advised that the Veteran is competent to report his in-service noise trauma.  

d) If the clinician is unable to provide the requested opinions without resorting to speculation, he or she should explain as to why.

3.  After completing all indicated development and completing any additional development deemed necessary, the RO should readjudicate the claims in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




